DETAILED ACTION
Information Disclosure Statement
It is noted that a listing of references from prior applications has not been submitted within an IDS submission in the instant application.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informality: The “related applications” section needs to be updated to reflect that both applications 15/956,156 & 16/928,960 have been granted patents, i.e., US 10,722,029 & US 11,013,323 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spier [US 232,772] in view of Fischer [US 4,681,477].  Spier teaches of a full access cabinet (figs. 1-2), comprising: a full access frame (A), comprising: a right stile (right a1 – fig. 1), comprising a plurality of right connection points (d) positioned on an inner side of the right stile; and a left stile (left a1 – fig. 1), comprising a plurality of left connection points (d) positioned on an inner side of the left stile; b) a right cabinet side (right C), comprising a plurality of right connectors (D), which protrude from an outer end of the right cabinet side; and a left cabinet side (left C), comprising a plurality of left connectors (D), which protrude from an outer end of the left cabinet side; wherein the right connectors are attached to the right connection points, such that the right cabinet side is attached to the inner side of the right stile; and wherein the left connectors are attached to the left connection points, such that the left cabinet side is attached to the inner side of the left stile.  Spier teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above, but does not show the connectors as being dowels.  As to this feature, Fischer is cited as an evidence reference for the known use of dowel connectors (connecting member – fig. 1) in connecting together adjacent furniture parts within an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fastener employed to couple together adjacent furniture components in view of Fischer’s teaching because the utilization of Fischer’s dowel components would provide an invisible connection for faced parts that would require no pressing or driving tools for coupling.  As modified, the right connection points and the left connection points would be hidden, thereby facilitating a hidden mounting of the full access frame.  Regarding Claim 2, as modified, the right stile and the left stile each have a width, but Spier is silent as to a range of 5/8" to 7/8".  However, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Regarding Claim 3, as modified, the cabinet further comprising right and left drawer rails (c3), which are mounted on inner sides of respectively the right cabinet side and the left cabinet side (shown).   Regarding Claim 4, as modified, the cabinet further comprising a drawer (drawer – line 23), which is mounted in the right and left drawer rails.   Regarding Claim 5, as modified, the right cabinet side and the left cabinet side are perpendicularly connected to respectively the right stile and the left stile (note fig. 2).   Regarding Claim 6, as modified, the right cabinet side and the left cabinet side each further comprise: predrilled apertures with glue deposits in bottoms of the predrilled apertures (as modified, Fischer uses adhesive (11) in the bottom of each predrilled aperture); wherein rear ends of the right dowel connectors and the left dowel connectors are each permanently connected by insertion of the rear ends into a corresponding predrilled aperture with a glue deposit (Fig. 1 of Fischer).  As to Claims 7-13, the position is taken that all the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10,722,029.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter recited within the instant application has been accounted for within the patented claims.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,013,323.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter recited within the instant application has been accounted for within the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various cabinet assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
February 11, 2022

/James O Hansen/Primary Examiner, Art Unit 3637